In a child support proceeding pursuant to' Family Court Act article 4, the mother appeals from an order of the Family Court, Suffolk County (Luft, J.), dated September 11, 2007, which denied her objections to stated portions of an order of the same court (Grier, S.M.), dated March 30, 2007, which, after a hearing, inter alia, directed her to pay child support in the sum of $753.20 per month and 20% of the college expenses of the parties’ son Jesse.
Ordered that the order dated September 11, 2007 is modified, on the law, by deleting the provision thereof denying the mother’s objections and substituting therefor a provision sustaining the objections to the extent of directing that the mother’s child support obligation be reduced by any amounts she contributed, or may contribute in the future, toward room and board during those periods when the parties’ son Jesse lived, or may live in the future, away from home while attending college, and otherwise denying the objections; as so modified, the order dated September 11, 2007 is affirmed, without costs or disbursements, and the matter is remitted to the Family Court, Suffolk County, for a new determination of the amounts of the mother’s child support arrears, if any, in accordance herewith.
The Family Court properly directed the mother to pay 20% of the college expenses of the parties’ son Jesse. However, it was error to do so without directing that the mother’s child support obligation be reduced by any amounts she contributed, or may contribute in the future, toward room and board during those *734periods when Jesse lived, or may live in the future, away from home while attending college (see Matter of Levy v Levy, 52 AD3d 717 [2008]; Navin v Navin, 22 AD3d 474 [2005]; Wortman v Wortman, 11 AD3d 604 [2004]; Rohrs v Rohrs, 297 AD2d 317, 318 [2002]).
The mother’s remaining contentions are either without merit or improperly raised for the first time on appeal. Fisher, J.E, Angiolillo, Dickerson and Belen, JJ., concur.